Citation Nr: 0623028	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-36 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

Several procedural matters will be considered.  First, the 
veteran initially filed a claim for, among other things, post 
traumatic stress disorder (PTSD).  During the appeal process, 
the claim was granted by rating decision dated in March 2005.  
As such, that is considered full grant of the benefit and the 
claim is no longer on appeal.

Further, it appears that the veteran attempted to raise an 
issue with respect to a pulmonary disorder based on new and 
material evidence by correspondence dated in September 2005.  
If he wishes to pursue this claim, he should do so with 
specificity at the RO.  Since the Board does not have 
jurisdiction of this issue, it will not be addressed in this 
decision.

Next, the RO granted entitlement to service connection for a 
hearing loss disability and assigned a noncompensable 
evaluation.  The veteran now disagrees with the disability 
rating.  However, a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  As the statement of the case and 
supplemental statement of the case have indicated that all 
pertinent evidence has been considered, and the RO has 
determined that a noncompensable rating is to be assigned for 
the entire period at issue, the Board can proceed with its 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Audiometric test results correspond to numeric designations 
no worse than Level I for the veteran's right ear and Level I 
for his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing 
loss disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

The veteran contends, in essence, that he is entitled to a 
higher rating for his hearing loss disability.  In general, 
to evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VIa, VII.  

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), 
(d).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of "I."  See 38 
C.F.R. § 4.85 (f).  Where one ear is assigned a Roman Numeral 
designation of "I," evaluations for defective hearing range 
from noncompensable to 10 percent.  38 C.F.R. § 4.85, Table 
VII.  

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.  

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  
See 64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85).  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.  

In addition, the regulations were amended to ensure that 
current medical terminology and unambiguous criteria were 
used, and to reflect current medical advances.  See 64 Fed. 
Reg. 25202 (May 11, 1999).  The tables used to assign the 
Roman numerals and, then, to assign the appropriate 
disability rating were not changed.  Id.  

Further, the amended regulations included additional 
provisions that pertained to "exceptional patterns of 
hearing impairment" under 38 C.F.R. § 4.86.  Specifically, 
hearing loss of 55 decibels or more in each of the four 
specified frequencies (i.e. 1000, 2000, 3000, and 4000 
Hertz), and to hearing loss with a pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(a), (b).  The veteran filed his 
claim in August 2003 and only the amended regulations are 
applicable to his claim.

The VA audiometric examination, dated in October 2003, 
reflects that the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
20
25
65
80
LEFT
n/a
20
30
80
95

The average decibel loss was 47 for the right ear and 56 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and of 96 percent in 
the left ear.  The diagnosis was moderately severe to severe 
hearing loss in the right ear, and mild to profound hearing 
loss in the left ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran has a numeric designation of I for his right ear and 
I for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII results in a finding that a noncompensable 
disability evaluation for the veteran's service-connected 
bilateral hearing loss is warranted.

Next, when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

However, § 4.86(a) is not applicable in this case because, as 
noted above, results of audiology testing do not show 
puretone thresholds at all four of the specific frequencies 
of 55 decibels or more.  Likewise, the audiometric results 
reported above show that the veteran does not have the 
exceptional pattern of hearing loss envisioned in 38 C.F.R. 
§ 4.86(b).

Next, the Board notes that the veteran has not maintained 
that his hearing is worse, only that he disagrees with the 
results of the VA examination and believes that a higher 
rating is warranted.  In support of his claim, he submitted a 
private audiogram dated in November 2004.  However, the 
private audiogram is uninterpreted, but it does appear to 
show a bilateral hearing loss disability.  

Further, there are no comments from the examiner regarding 
the results of the audiogram.  Moreover, it is not clear that 
the private audiogram satisfied the provisions of 38 C.F.R. 
§ 4.85 that it must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Therefore, the Board finds the private audiogram of 
little probative value.

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for the veteran's service-connected 
hearing loss disability.  As noted above, ratings for hearing 
loss are determined by a mechanical application of the 
audiometric findings to the rating provisions and the Board 
has no choice but to deny the veteran's claim at this time.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in August 2003.  He has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the September 
2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinion pertinent to 
the issue on appeal was obtained in October 2003.  The 
available medical evidence is sufficient for an adequate 
determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim; 
however, he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled and 
no further action is necessary under the mandate of the VCAA.


ORDER

A compensable rating for a bilateral hearing loss disability 
is denied.


REMAND

With respect to the remaining claim of entitlement to service 
connection for tinnitus, the Board finds that the claim 
should be remanded for due process considerations.

Specifically, in July 2005, the RO denied the claim.  In 
September 2005, the veteran submitted correspondence which 
can be construed as a timely Notice of Disagreement.  
However, no Statement of the Case (SOC) has ever been issued.  
The Veterans Claims Court has directed that where a veteran 
has submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued an SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

In order to put this issue in the correct procedural posture, 
the Board finds that an SOC should be provided on the issue 
of entitlement to service connection for tinnitus.  

Therefore, the issue is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative on the issue of 
entitlement to service connection for 
tinnitus.  The veteran is informed that 
the claim will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal.  If a timely 
substantive appeal is filed as to this 
issue, the issue should be certified to 
the Board for appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


